DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-7, 10, 20-22, 24-26, 40-46, 48-52 are pending and presently subject to a restriction and election requirement.

Claim Interpretation
	Examiner notes that the claim interpretation (and therefore claim grouping for purposes of the instant Election/Restriction requirement) has been complicated by (i) the usage of functional limitations which do not clearly correspond to unambiguous structure/function limitations in the originally filed disclosure, (ii) omnibus language (see, e.g., claim 46 referring to a “monomer of the present disclosure”), (iii) language that may or may not invoke 35 USC § 112(f) (see, e.g., claim 1 referring to “any derivative thereof configured to....”), (iv) confusing lettering to denote steps (see, e.g., claim 40 at “C)” and step C) c) wherein step “C)” lacks either “a)” or “b)”), and (v) potential usage of product and process steps within the same claim (see, e.g., MPEP § 2173.05(p)(II); see, e.g., instant claim 1 at phrase “configured to”, noting that it may be interpreted as an active method step).
	Accordingly, upon clarification of the metes and bounds of the pending claim scope, the following election/restriction requirement may be modified. 

Priority
	Applicant is advised that upon cursory review during preparation of the instant Election/Restriction requirement, it was noted that US Provisional Application 62/873,482 does not appear to provide any support for the pending generic claims.  A complete analysis will be performed upon examination on the merits and at that time priority may be denied.
However, to facilitate compact prosecution, Applicant is invited to unambiguously identify how the elected invention and species are supported by the provisional application. To avoid denial of priority, the scope of the elected invention should be clearly identified as equivalent in scope in the present claims and the disclosure of the provisional.  To avoid denial of priority regarding an elected species, the exact metes and bounds of the elected species should be clearly identified in the disclosure of both the instant Application as well as the provisional.

Additionally, in view of the potential lack of priority, Applicant is advised that all poster sessions, theses, dissertations, presentations, etc., pertaining to or related to any aspect of any claimed invention, by any named inventor, at a time around or after the filing of the provisional, should be placed on record in an IDS.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, 10, 20-22, 24-27, 48, 51, and 52 drawn to products (peptides with or without cargo) comprising instant SEQ ID NO: 1, classified in C07K14/255+ and C07K2319/00+
II. Claims 40, 43-44, 46 drawn to methods of making a product comprising instant SEQ ID NO: 1, classified in C07K1/00+.
III. Claim 41-42, 45, drawn to products (e.g., species of “system”) comprising polynucleotides, classified in C12N15/00+.
IV. Claims 49-50, drawn to methods “to modify a bioswitch temperature Tbs0 of a thermomer dimer of claim 5”, classified in G01N33/00+.
V. Claims 51-52, drawn to products (e.g., variant product-by-process), that do not comprise instant SEQ ID NO: 1, classified in C07K14/00+.

The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed is reasonably understood to be made by another and materially different process, including natural translation in Salmonella enterica (see, e.g., GenBank: EBL0439264.1, DZB26_25160, partial [Salmonella enterica], Submitted 10 Aug. 2018, 312 aa, also available at https://www.ncbi.nlm.nih.gov/protein/EBL0439264.1 (last visited 7/5/2022; showing EBL0439264.1 which shares 100% sequence identity at positions 17-307 with instant SEQ ID NO: 1).
Inventions Group I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects.  Specifically, Group I is directed to proteins and Group III is understood to be directed to polynucleotides.
Inventions Group I and Group IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, such as methods of forming fusion constructs for cargo delivery.
Inventions Group I and Group V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and, in view of the instant record, are reasonably understood to have different designs, modes of operation, and effects.
Inventions Group II and Group III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, as presently claimed, Group III is understood to require piecemeal chemical conjugation of linkers, cargo, and thermomer monomer (see, e.g., Group III at claim 40(B)-(C)), and therefore the instant record does not identify or suggest that the polynucleotide comprising system of Group II can be used in or made by the process of Group III as presently claimed.
Inventions Group II and Group IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects.
Inventions Group II and Group V are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product cannot be used in, or made by, the process because Group II requires SEQ ID NO: 1, but Group V does not comprise SEQ ID NO: 1. 
Inventions Groups III and Group IV are reasonably inferred to be related as product and potentially a process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product, for example it may be used as suggested in the claims, namely in a method of producing thermomer constructs (see, e.g., Group III at claim 41), or in a process of using thermal bioswitches as disclosed in US 2017/0298425 (Oct. 19, 2017; see title, abs, claims).
Inventions Group III and Group V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different designs, modes of operation, and effects.  For example, the system of claim 41 could not be used to produce the products of Group V, which do not comprise instant SEQ ID NO: 1.
Inventions Group IV and Group V are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make another and materially different product (e.g., the process can be used to make compounds other than SEQ ID NOs: 37 or 38; e.g., it is presumably usable to make compounds including SEQ ID NOs: 39-84 or other compounds) and the product as claimed can be made by another and materially different process, including solid-phase peptide synthesis methodologies.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

There is a search and Examination burden because the claims are directed to a broad genus of inventions Groups I-V, which in combination comprise potentially billions of species of peptides, polynucleotides, and methods utilizing peptides and polynucleotides.  Such claimed inventions encompass numerous points of variability, including structural variability (see SEQ ID NO: 1, fusion proteins, etc.), functional limitations, potential 35 USC § 112(f) language, broad and generic method steps using unknown parameters of temperature, pH, timing, substitution methods, solid phase synthesis, etc.  Accordingly, from a combinatorial perspective, the claims read upon an essentially infinite variety of peptides, polynucleotides, and methods of making or using such structures. Therefore, a full search of the scope of the claim requires, text and structure searches of all claimed compounds and substructures of all claimed compounds in all applicable databases (e.g., EAST, STN, DRUGU, BIOSIS, CAPLUS, EMBASE, PUBCHEM, SCIFINDER, NCBI, etc.). In addition, such searches would not find applicable dissertations, poster sessions, FDA guidance documents, NIH grant abstracts, DTIC disclosures, etc., which must be separately searched for each combination of components. Still further, a full search must also include the all distinct text-based identifiers for each structure, substructure, and component (i.e., side chains, etc. in IUPAC, Pubchem, etc. nomenclatures) because many such components lack universally used or unique designations. Accordingly, in view of the vast and highly varied number of combinations claimed, there is a substantial search burden if a species elections is not required. In addition, there is an examination burden, because each species must be evaluated for utility (35 USC § 101), supporting description (35 USC § 112), and enablement (35 USC § 112). Utility is a clear concern because the claims appear to read upon naturally occurring proteins of Salmonella enterica (see, e.g., GenBank: EBL0439264.1, DZB26_25160, partial [Salmonella enterica], Submitted 10 Aug. 2018, 312 aa, also available at https://www.ncbi.nlm.nih.gov/protein/EBL0439264.1 (last visited 7/5/2022); showing EBL0439264.1 which shares 100% sequence identity at positions 17-307 with instant SEQ ID NO: 1).  Determination of written description is a clear burden because the claims recite functional limitations and appear to recite products and process steps within the same claim, or otherwise appear to invoke 35 USC § 112(f) language (see, e.g., claim 1 at “configured to dimerize”), and the provisional of record fails to clearly and unambiguously recite any of the pending claims verbatim. In addition, examination requires consideration of whether or not the limited species reduced to practice in combination with the original disclosure and prior art are sufficient to establish a structure/function relationship commensurate in scope with the presumed utility and claimed structural variability. Accordingly, there is a substantial search and examination burden.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Species election
All pending claims are understood to be generic with respect at least one or more parameters (e.g., “having” is presently inferred to mean “comprising”, and be open-ended; all claims fail to specify a non-variable species, but at best recite subgenera).  The following claims are generic to the following disclosed patentably distinct species:
If Applicant elects Group I, Applicant is required to elect a single, fully-disclosed species of Group I (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”, emphasis added). For example, Applicant may elect 
The single species of SEQ ID NO: 1 as set forth at instant claim 4, wherein X111, X162, and X183 are each R, and wherein X112, X161, and X182 are each E; or 
Applicant may elect another non-variable, fully disclosed species of Group I, satisfying at least the limitations of claim 1, from among those disclosed on record.  Such an election should be made by providing (1) the exact SEQ ID NO (or CAS Registry No., IUPAC name, chemical structure, or other art-recognized and unambiguous nomenclature), (2) the location where the species is unambiguously and explicitly disclosed (e.g., paragraph number, example number, and/or Figure), and (3) all names used to refer to the elected species as set forth in the originally filed disclosure. Applicant is advised that the species should be “fully disclosed” at a particular portion of the disclosure and attempts to elect a compound piecemeal (i.e., selecting disjointed portions from multiple parts of the disclosure) may be deemed improper.
If Applicant elects Group II, Applicant is required to elect a single, fully-disclosed species of Group II (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”, emphasis added). For example, Applicant may elect 
For Example, Applicant may elect the process of claim 40 that yields instant SEQ ID NO: 66, which is understood to necessarily require a process requiring attachment of a monomer, linker, and cargo in order to form; or 
Applicant may elect another non-variable, fully disclosed species of Group II, satisfying the limitations of at least one independent claim, from among those disclosed on record.  Such an election should be made by providing (1) the exact SEQ ID NO (or CAS Registry No., IUPAC name, chemical structure, or other art-recognized and unambiguous nomenclature) of the final compound made and each of the component parts, (2) the location where the species is unambiguously and explicitly disclosed (e.g., paragraph number, example number, and/or Figure), and (3) all names used to refer to the elected species as set forth in the originally filed disclosure. Applicant is advised that the species should be “fully disclosed” at a particular portion of the disclosure and attempts to elect a compound piecemeal (i.e., selecting disjointed portions from multiple parts of the disclosure) may be deemed improper unless the species is inherently, implicitly, or literally disclosed on record.
If Applicant elects Group III, Applicant is required to elect a single, fully-disclosed species of Group III (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”, emphasis added). For example, Applicant may elect 
The subgenus of Example 2 at ¶¶[00267]-[00269], wherein a “system” is disclosed having a polynucleotide, may be elected by Applicant by specifying “Example 2” as well as the structures and sequences comprised by the single elected species (i.e., the encoded sequences of TlpA-G1A and TlpA-G1B should be identified); the overall polynucleotide vectors should be identified with the most specificity possible in view of the disclosure (e.g., if a lentiviral vector was used at Example 2 as suggested at ¶[00260], such identifying information should be explicitly set forth in the election); or
Applicant may elect another non-variable, fully disclosed species of Group III, satisfying the limitations of at least one independent claim, from among those disclosed on record.  Such an election should be made by providing (1) the exact SEQ ID NO (or CAS Registry No., IUPAC name, chemical structure, or other art-recognized and unambiguous nomenclature) of all compounds present in the “system” as claimed, (2) the location where the species is unambiguously and explicitly disclosed (e.g., paragraph number, example number, and/or Figure), and (3) all names used to refer to the elected species as set forth in the originally filed disclosure. Applicant is advised that the species should be “fully disclosed” at a particular portion of the disclosure and attempts to elect a compound piecemeal (i.e., selecting disjointed portions from multiple parts of the disclosure) may be deemed improper unless the species is inherently, implicitly, or literally disclosed on record.
If Applicant elects Group IV, Applicant is required to elect a single, fully-disclosed species of Group IV (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”, emphasis added). For example, Applicant may elect 
Example 1 at ¶¶[00263] to [00266], wherein wild-type TlpA was “modified” to yield “TlpA-G1A (E180R) and TlpA-G1B (R179E)”, by (1) explicitly identifying the exact SEQ ID NOs or structures of each of wild-type, “TlpA-G1A (E180R)”, and “TlpA-G1B (R179E)”; and (2) identifying each step/parameter recited at claim 49 with respect to Example 1 (e.g., each variable term or step in claim 49 should be explicitly addressed and identified with respect to Example 1, including, for example, a, d, e, g, etc.).
Applicant may elect another non-variable, fully disclosed species of Group IV, satisfying the limitations of at least one independent claim, from among those disclosed on record.  Such an election should be made by providing (1) the exact SEQ ID NO (or CAS Registry No., IUPAC name, chemical structure, or other art-recognized and unambiguous nomenclature) of the final compound made and each of the component parts, (2) the location where the species is unambiguously and explicitly disclosed (e.g., paragraph number, example number, and/or Figure), and (3) identification of all steps and parameters commensurate in scope with the explicitly recited steps and variables set forth in the pending claim. Applicant is advised that the species should be “fully disclosed” at a particular portion of the disclosure and attempts to elect a compound piecemeal (i.e., selecting disjointed portions from multiple parts of the disclosure) may be deemed improper unless the species is inherently, implicitly, or literally disclosed on record.
If Applicant elects Group V, Applicant is required to elect a single, fully-disclosed species of Group IV (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”, emphasis added). For example, Applicant may elect either the species of SEQ ID NO: 37 or the species of SEQ ID NO: 38.


If Applicant requires additional clarification regarding whether or not a potential species election is fully responsive to the outstanding requirement, Applicant is invited to contact the Examiner at the number below.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The applicable search burden regarding both species of each invention and various inventions has been set forth above in a separate section, which is incorporated herein but not repeated.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654